Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 25, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  153108 & (21)                                                                                        Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 153108
                                                                    COA: 330314
                                                                    Barry CC: 14-000598-FC
  HERBERT MAX BLAIN, JR.,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the January 13, 2016 order of the Court of Appeals is
  considered and, it appearing to this Court that the cases of People v Steanhouse (Docket
  No. 152849) and People v Masroor (Docket Nos. 152946-8) are pending on appeal
  before this Court and that the decisions in those cases may resolve an issue raised in the
  present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decisions in those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 25, 2016
         a0518
                                                                               Clerk